Citation Nr: 0803218	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to restoration of a 40 percent rating for 
service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION


The veteran served on active duty from September 1967 to 
August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This case was the subject of a March 2007 hearing before the 
undersigned Veterans Law Judge.

The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a separate 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
rated as 40 percent disabling for the period from September 
21, 1995, to August 31, 2005, a period of more than 5 years.

2.  In a June 2005 rating decision, the RO reduced the rating 
for the veteran's low back disability from 40 percent to 10 
percent, effective September 1, 2005.

3.  The evidence does not show that the veteran's service-
connected low back disability has materially improved since 
the September 21, 1995, effective date of service connection 
for this disability.




CONCLUSION OF LAW

Restoration of a rating of 40 percent for the veteran's 
service-connected low back disability is warranted.  38 
C.F.R. § 3.344 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further notice or 
development is needed with respect to this matter.

Factual Analysis

Background

On September 21, 1995, the RO received the veteran's original 
application for compensation or pension, including a claim 
for service connection for a low back disability and a claim 
for non-service connected pension.

In October 1995, the veteran underwent a VA general medical 
examination in connection with these claims.  The veteran 
complained of back pain on and off for years with onset in 
1968.  Carriage, posture, and gait were normal.  Clinical 
evaluation of the musculoskeletal and neurological systems 
was normal. 

The veteran also underwent a December 1995 VA examination of 
the spine.  At the examination, he was slow to rise from a 
stooped position, and used his hands to push himself up from 
a bent position to avoid stressing his back.  The musculature 
of the back was well-developed, and there was no significant 
paraspinal muscle spasm.  Forward flexion was 70 degrees.  
The examiner observed that when the veteran raised himself 
up, he climbed up his thighs using his hands to avoid 
stressing the back.  Backward extension was 20 degrees.  Left 
lateral flexion was 30 degrees.  Right lateral flexion was 25 
degrees.  Left rotation was 40 degrees.  Right rotation was 
35 degrees.  There was slight evidence of pain with range of 
motion.  The veteran had 2+ deep tendon reflexes.  There was 
no significant sensory deficit.  Motor function was 5/5 
throughout.  The examiner reviewed X-rays and commented that 
it looked like the veteran had lumbarization of his first 
sacral vertebra with some degenerative changes.  The veteran 
was also noted to have decreased joint space with some 
retrolisthesis at the L4-5 level, which to the examiner 
suggested some mild instability.  The examiner found that 
this pathology was associated with degenerative changes.  The 
diagnosis was low back pain secondary to degenerative changes 
of the spine.  The examiner elaborated that the veteran's low 
back condition seemed to limit him in that he was unable to 
be as active and involved in strenuous activities as he would 
wish.

In January 1996, the RO denied the veteran's claims for 
service connection for low back disability and entitlement to 
nonservice-connected disability pension.  Without 
explanation, the RO rated the veteran's non-service-connected 
low back disability as 30 percent disabling.  

In June 1996, the RO adjudicated four unrelated claims for 
service connection.  On the rating sheet, without 
explanation, the RO rated the veteran's non-service-connected 
low back condition as 40 percent disabling.

An August 2000 private MRI revealed a possible transitional 
vertebral body, and a herniation at L4-5 centrally and 
eccentric to the left.  All other levels were normal.  

In August 2000, the veteran underwent a VA examination of the 
back for purposes of readjudication of the then-appealed 
denial of his original claim for service connection of his 
low back disability.  Although the veteran complained of back 
and leg pain, on physical examination, the veteran had no 
back pain when touching his toes.  He could walk on his 
tiptoes and heels without any problem.  Range of motion 
included forward bending to 90 degrees, and backward 
extension of 30 degrees.  All ranges of motion were performed 
"without any pain at all."  Straight leg, FABER, and flip 
tests were negative.  Reflexes of the knees and ankles were 
normal.  Sensation and pulses were normal.  Range of motion 
of the hips and knees were normal.  A VA examiner found that 
the veteran had left paracentral herniation of the fourth-
lumbar-through-fifth-lumbar level.  He opined that this back 
pain, "or radiculopathy," with positive magnetic resonance 
imaging, could be related to the veteran's period of active 
service.  

In January 2001, the RO granted service connection for left 
paracentral disc herniation at L4-5, and assigned a 10 
percent rating, effective September 21, 1995, the date of the 
veteran's claim for service connection.  

However, in October 2003, the RO increased the rating from 10 
to 40 percent, effective September 21, 1995, finding a clear 
and unmistakable error in the assignment of the 10 percent 
initial rating.  In essence, the RO appears to have found 
that because the 40 percent rating assigned for the veteran's 
low back disability effective September 21, 1995, for non-
service-connected pension purposes, was not clearly and 
unmistakably erroneous, that it was in turn clearly and 
unmistakably erroneous to now reduce this rating to 10 
percent for service-connected compensation purposes.  The RO 
cited to 38 C.F.R. § 3.104(a), for the proposition that prior 
decisions are binding on later reviewers in the absence of 
clear and unmistakable error. 

A June 2004 VA CT Scan of the lumbar spine revealed a 
transitional vertebral body with lumbarization of the S1 
segment.  There was slight bulging of the disk annuls at L5-
S1 in the midline, and there was some hypertrophy of the 
ligamentum flava at L4-5 and L5-S1.  

The veteran underwent a VA examination in June 2004.  
Waddell's testing was negative.  Lasegue's sign revealed pain 
referred to the low back.  Reflexes were normal and equal.  
Sensory examination was intact.  There was spasm in the lower 
back and musculature, but preserved gait and posture.   
Forward flexion was 0 to 90 degrees.  Extension was 0 to 30 
degrees. Left lateral flexion was 0 to 22 degrees without 
pain, and with pain to 32 degrees.  Right lateral flexion was 
0 to 25 degrees.  Left lateral rotation was to 32 degrees, 
and right lateral rotation was to 40 degrees.  The VA 
examiner, a nurse-practitioner, rendered a final diagnosis of 
no objective evidence of disk herniation of L4-5, and no 
evidence of nerve root compression or significant 
degeneration of the spine. 

In December 2004, the RO proposed to reduce the veteran's 
rating for low back disability from 40 percent to 10 percent.  
The RO provided the veteran notice of this proposed decision 
in January 2005, and afforded the veteran 60 days to respond.  
The aforementioned procedures were carried out in compliance 
with 38 C.F.R. § 3.105(e).  The veteran requested and 
received a predetermination hearing on the proposed 
reduction.  The hearing was conducted in March 2005, and the 
veteran was afforded a new VA examination of the spine in May 
2005. 

At the May 2005 VA examination of the spine, posture, head 
position, and gait were normal.  There was mild lumbar 
flattening.  Lasegue's sign was positive.  Flexion of motion 
of the lumbar spine was 0 to 90 degrees, with pain beginning 
at 60 degrees.  Extension was 0 to 33 degrees, with pain 
beginning at 30 degrees.  Left lateral flexion was 0 to 30 
degrees, with pain beginning at 22 degrees and ending at 19 
degrees.  Right lateral flexion was 0 to 30 degrees.  Left 
lateral rotation was 0 to 30 degrees, with pain at 30 
degrees.  Right lateral rotation was 0 to 30 degrees.  The 
examiner described these ranges of motion as normal.  The 
examiner noted objective evidence of mild spasm, mild 
guarding, and mild tenderness of the lumbar spine on motion 
to the left.  Reflexes were normal.  Sensation in the left 
leg was normal, while sensitivity to pain and light touch 
were decreased in the right lower extremity.  The examiner 
described vascular changes in the right leg, apparently in 
connection with the decreased sensitivity to pin and light 
touch.  The veteran had active movement against some 
resistence of the hips and knees, and active movement against 
full resistence in the ankles and great toes.  The examiner 
found evidence of what he interpreted to be malingering, 
including positive findings on Waddell's testing (a set of 
tests for pain of nonphysiological etiology).  The 
examination report and a July 2005 VA Medical Center 
investigative hearing transcript reflect interpersonal 
difficulties between the veteran and the VA examiner.

In June 2005, the RO issued a rating decision reducing the 
veteran's rating for his service-connected low back 
disability from 40 percent to 10 percent, effective September 
1, 2005.

At his March 2007 Board hearing, the veteran expressed his 
dissatisfaction with the May 2005 VA examination and with the 
examiner, and described ongoing treatment for his back pain.  
He indicated that he was taking pain medication for his back 
daily, and that his back condition limited his ability to 
perform strenuous activities.

A February 2007 VA CT-scan of the lumbar spine, submitted at 
the March 2007 Board hearing, revealed mild broad-based disc 
bulges as L4-5 and L5-S1, similar when compared with a 
January 2005 exam, with no spinal or neural foraminal 
stenosis and no acute bony abnormality identified (emphasis 
added).  The CT-scan report states that the bones appeared 
demineralized, and that there was no significant change since 
2005.

Analysis

As noted, the effective date of the veteran's 40 percent 
rating for his service-connected low back disability is 
September 21, 1995.  Because the 40 percent rating for 
compensation purposes has been established for a period of 
greater than 5 years, the Board must consider whether there 
has been material improvement in the veteran's condition, and 
if so, whether the evidence makes it reasonably certain that 
the improvement will be maintained under the ordinary 
conditions of life.  See 38 C.F.R. § 3.344(a)-(c).

In the Board's view, the evidence does not show that the 
veteran's condition has materially improved.  Range of motion 
testing across examinations over time is similar if not 
identical.  At the December 1995 VA orthopedic examination, 
the veteran had no muscle spasm, while the June 2004 and May 
2005 VA examinations revealed muscle spasm of the low back.  
In October 1995, December 1995, and August 2000, neurological 
evaluation was negative, while at the June 2004 and May 2005 
VA examinations Lasegue's sign (straight leg raise testing) 
was positive.  

Although the June 2004 VA examiner rendered a final diagnosis 
of no objective evidence of disk herniation of L4-5, and no 
evidence of nerve root compression or significant 
degeneration of the spine, these findings should be viewed in 
the context of the objective and clinical medical evidence of 
record.  As noted above, Lasegue's sign was positive at both 
the June 2004 and May 2005 VA examinations.  X-rays as 
interpreted at the December 1995 VA examination showed 
degeneration of the spine.  An August 2000 MRI revealed disc 
herniation at L4-5, and a February 2007 CT scan revealed 
broad-based disc bulging at L4-5 and demineralization of the 
spine.  X-rays as interpreted at the December 1995 VA 
examination showed lumbarization of his first sacral vertebra 
with some degenerative changes, and a June 2004 CT-scan again 
showed lumbarization, confirming the December 1995 VA 
examiner's interpretation.  

There are also indications of increased pain on motion over 
time.  At the December 1995 examination only slight evidence 
of pain with range of motion was noted, and in August 2000 no 
pain was noted on range of motion testing.  In contrast, 
there was pain on range of motion testing at the June 2004 
and May 2005 VA examinations, and pain and guarding was noted 
at the May 2005 VA examination.  

Finally, although the May 2005 VA examiner felt he had 
ascertained malingering by the veteran, the Board has taken 
into account the unfortunate nature of the May 2005 encounter 
as described by both the veteran and the VA examiner, and 
notes that Waddell's testing at the June 2004 VA examination 
was negative.  Additionally, as noted, aside from his 
findings regarding pain of non-organic etiology, the May 2005 
examiner did note objective evidence of muscle spasm and a 
positive Lasegue's sign, neither of which were shown prior to 
June 2004.  In short, his examination report does not reflect 
a material improvement in the veteran's condition.

In order to warrant a rating reduction for a service-
connected disability that has been established for a period 
of greater than 5 years, the evidence must show material 
improvement in the veteran's condition.  See 38 C.F.R. 
§ 3.344, Stabilization of Disability Evaluations.  As 
discussed above, the evidence does not show that the 
veteran's low back disability has materially improved since 
the effective date of service connection, September 21, 1995.  
Accordingly, restoration of a rating of 40 percent for the 
veteran's service-connected low back disability is warranted.



ORDER

Restoration of a 40 percent rating for service-connected 
lumbar spine disability, effective September 1, 2005, is 
granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


